Case 1:21-cv-00282-RDA-TCB Document 43-2 Filed 08/23/21 Page 1 of 7 PageID# 645




                            UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF VIRGINIA

  MILLENNIUM FUNDING, INC., et al.,
                                                   Case No.: 1:21-cv-00282-RDA-TCB
            Plaintiffs,

            v.                                     DECLARATION OF JOSHUA LEE

  WICKED TECHNOLOGY LIMITED d/b/a
  VPN.HT et al.,

            Defendants.




                              DECLARATION OF JOSHUA LEE



        JOSHUA LEE, hereby declares under penalty of law that the following is true and

 correct:

    1. I am employed as associate attorney for Plaintiffs’ counsel. I have personal knowledge of

        the matters stated herein, and this declaration is given in support of Plaintiffs’ Motion for

        Default Judgment (“Motion”) against Defendant Doe d/b/a POPCORNTIME.APP

        (“Defendant”)

    2. Defendant Doe operates a message forum “subreddit” on the social medial platform

        Reddit called “r/PopcornTimeApp” together with others including but not limited to

        Defendant Faouani. See https://www.reddit.com/r/PopCornTimeApp/ [last accessed on

        8/19/2021].
Case 1:21-cv-00282-RDA-TCB Document 43-2 Filed 08/23/21 Page 2 of 7 PageID# 646




    3. After Defendants Wicked, VPN.ht and Faouani took down the website popcorntime.app

       and ended support for the Popcorn Time app, Doe modified the Frequently Asked

       Questions (“FAQ”) of the subreddit to instruct users to go to http://popcorn-ru.tk/build/ to

       download a new version of Popcorn Time and included detailed instructions on how

       users on how to operate the new version. See

       https://www.reddit.com/r/PopCornTimeApp/wiki/faq. Below is a partial screenshot of




    4. A message directed to Plaintiffs’ counsel personally was left in the subreddit. Below is a

       true and correct partial screenshot of the message.
Case 1:21-cv-00282-RDA-TCB Document 43-2 Filed 08/23/21 Page 3 of 7 PageID# 647




    5. One of the moderators of this subreddit is “wallydz”.
Case 1:21-cv-00282-RDA-TCB Document 43-2 Filed 08/23/21 Page 4 of 7 PageID# 648




    6. The same wallydz account also made numerous posts promoting VPN.ht and explaining

       its operations. Also, the PayPal account for Defendant Faouani is wallacez@dzlearn.net.

       Accordingly, I believe Defendant Faouani is “wallydz”.




    7. On August 20, 2021, I visited the domain http://popcorn-ru.tk/build/. Below is a true and

       accurate screenshot of the domain:
Case 1:21-cv-00282-RDA-TCB Document 43-2 Filed 08/23/21 Page 5 of 7 PageID# 649




 Legal Services

    8. I have direct knowledge of the legal services performed for Plaintiffs in filing this action.

    9. Plaintiffs seek an award of attorney’s fees for legal services and for its costs of suit as

       described in detail below.

 Joshua Lee’s Attorney Fees

  Date            Description                                     Hours
  3/1/2021        Compile Wicked VPN IP addresses,                2
                  research server locations
Case 1:21-cv-00282-RDA-TCB Document 43-2 Filed 08/23/21 Page 6 of 7 PageID# 650




  3/4/2021         Research VPN.HT website for                   8.5
                   advertisements, services, location, hosting
                   providers. Search DMCA agent, policy
  3/10/2021        Research YTS users, IP addresses for VA       2.5
                   customers
  3/22/2021        Research web archives for older versions of   1.5
                   Popcorn Time websites for advertising and
                   DMCA policy
  3/30/2021        Final check of FAC, declarations, exhibits.   4
                   Discuss changes with Counsel
  4/9/2021         Prepare subpoenas on third parties            3
                   Cloudflare, Github, and Paypal; prepare
                   letters for TRO and declaration of service
                   [Doc. #18]
  5/10/2021        Study motion to dismiss [Doc. #30]            1.5
  8/11/2021 –      Draft Motion for Default Judgment             6
  8/13/2021
  8/16/2021 –      Prepare declarations, tabulate hours, costs   4
  8/17/2021
  8/19/2021        Check citations, edit Motion, declarations    3.25
                   TOTAL HOURS                                   36.25


       E. Motions Practice

                JOSHUA LEE             36.25 hours @ $250/hour =            $ 8437.50

                Total Fees                                                  $ 8437.50

    10. The hourly rate proposed to be charged for the foregoing services by me were at or below

       rates customarily charged in the community for similar work by attorneys of similar,

       experience, ability, and standing in the Virginia legal community. Declarant specializes in

       intellectual property, particularly biological materials and medical devices.

    11. I graduated from University of Washington School of Law in June of 2020. The

       Washington State Bar notified me of my admittance, and my swearing-in date was August

       20, 2020.

    12. I am licensed to practice before the United States Patent and Trademark Office since 2020.
Case 1:21-cv-00282-RDA-TCB Document 43-2 Filed 08/23/21 Page 7 of 7 PageID# 651




       I have a Bachelor of Arts in Biological Sciences from Vanderbilt University, and a Master

       of Science in Food Science and Technology from Virginia Tech. I have experience in

       intellectual property prosecution and infringement. I was selected by the University of

       Washington School of Law to be the recipient of the Thurston Legal Scholarship, as well

       as a member of the Diversity, Equity, and Inclusion Board.

    13. Declarant’s hourly rate of $250 is below the 2014 mean hourly rate of $279 for an associate

       attorney at a private firm according to the AIPLA 2015 Report of the Economic Survey.

       Am. Intellectual Prop. Law Ass’n, Report of the Economic Survey (2015), at I-36. Exhibit

       1 at pg. 2.

    14. The legal services performed by declarant were reasonable and necessary in connection

       with the proceedings in the above captioned matter.


 DATED: Kailua-Kona, Hawaii, August 20, 2021.

                                      CULPEPPER IP, LLLC


                                 _________________
                                     Joshua J. Lee
